Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130698(64)(65)                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  HIGHLAND-HOWELL DEVELOPMENT
  COMPANY, LLC,
           Petitioner-Appellant,
                                                                              SC: 130698
  v                                                                           CoA: 262437
                                                                              MTT: 00-307906
  TOWNSHIP OF MARION,
             Respondent-Appellee.
  _____________________________________


                        On order of the Chief Justice, the motion for immediate
  consideration is GRANTED. The motion to adjourn the oral argument of this application
  for leave to appeal is GRANTED. The clerk is directed to place this matter at the foot of
  the call on Wednesday, November 15, 2006.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk